Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO. 2 DATEDDECEMBER 8, 2009 TO THE PROSPECTUS DATED AUGUST 5, 2009 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc., dated August 5, 2009 (the “Prospectus”) and Supplement No. 1, dated August 28, 2009. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; B. To provide information regarding distributions declared; C. To update disclosures in thesection of the Prospectusentitled "Questions and Answers About This Offering"; D. To update disclosures in thesection of the Prospectusentitled "Management"; E. To update disclosures in the section of the Prospectus entitled "Plan of Distribution"; and F. To update disclosures in Appendix E of the Prospectus. A.
